Citation Nr: 0123017	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to September 
1974, as well as subsequent periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the National Guard until June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the claims.


REMAND

During the pendency of the veteran's appeal, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  

The administrative and medical evidence and other development 
requested below is needed to determine whether the veteran's 
CAD or COPD disorders and the chest pains the veteran 
complained of in May and July 1996 while in the National 
Guard were due, in whole or in part, to a disease incurred in 
or aggravated by active service in the Army or during active 
duty for training (ACDUTRA), not inactive duty training 
(INACDUTRA), in the National Guard.  

The term "active duty training" means full-time duty in the 
Armed Forces performed by members of the Reserve Components 
or National Guard for training purposes.  See 38 U.S.C.A. § 
101(22) (West 1991); 38 C.F.R. § 3.6(c).  The term "inactive 
duty training" means duty in the Reserves other than full-
time duty, special additional duty, or training other than 
active duty training.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d) (2000).

The claimant asserts that he contracted CAD or COPD while 
serving with the National Guard.  If that is so, he must 
first attain "veteran" status for the specific period of 
National Guard duty by showing that he had incurred an injury 
or disease during his period of ACDUTRA, or an injury during 
INACDUTRA.  See 38 U.S.C.A. § 101(24); Paulson v. Brown, 7 
Vet. App. 466, 469 (1995); Brooks v. Brown, 5 Vet. App. 484 
(1993).  The Board also notes that in a case where the 
application for VA benefits relates to a period of INACDUTRA, 
only injuries can be compensated, while any diseases incurred 
during INACDUTRA may not be service-connected.  Brooks at 
484.  

The RO denied the veteran's claims, maintaining that the 
veteran was on INACDUTRA, which allows for compensation for 
injuries only.  However, there is reason to believe that the 
service during July 1996 was ACDUTRA.  The  periods of 
ACDUTRA and INACDUTRA during which the veteran complained of 
chest pains or symptomatology related to CAD or COPD must be 
verified or certified clearly by the National Guard unit.  
Remand is in order to certify the dates of such ACDUTRA and 
INACDUTRA in 1996, particularly, and 1997, and to obtain all 
medical records for any such periods not already associated 
with the claims file.

The Board acknowledges the RO attempted to obtain complete 
National Guard records.  However, in this regard, the Board 
observes that a DA Form 1379 notes that: "SOLDIER WAS INJURED 
DURING IDT AND WAS HOSPITALIZED AT JOHNSON MEMORIAL," while a 
DD Form 261, Report of Investigation Line of Duty and 
Misconduct Status, relating to a July 9, 1996 incident, when 
the veteran developed chest pains on guard duty at the 
Olympics, shows an "x" in the box for "short tour of active 
duty for training."  In contrast, a DD Form 261 related to a 
May 4, 1996 incident, when the veteran developed chest pains 
on the firing range, shows an "x" in the box for inactive 
duty for training.  The RO appears to have been confused as 
it referred to both periods as being INACDUTRA.  

Moreover, the Board observes that, while the veteran appears 
to have limited his contentions to periods of National Guard 
duty in 1996, his representative appears to contend that the 
veteran developed his CAD and COPD while on active duty in 
the Army.  But the Board notes that, in a November 1974 
response to VA Request for Information, the Adjutant General 
of the Army indicated that originals or copies the veteran's 
service health records, entrance and separation examination 
reports, and dental clinical and physical profile records 
were enclosed.  The October 1997 statement of the case 
indicates that service medical records for the period July 
1973 to September 1974 were reviewed.  However, no service 
medical records for that period are associated with the 
claims file, although the September 1997 rating decision, the 
subject of this appeal, also appears to indicate that the RO 
relied on service medical records in its possession when 
making its decision.  Given the potential importance of the 
veteran's administrative and service medical records, both 
Army and National Guard, it is the judgment of the Board that 
there should be an additional attempt to locate and associate 
the records with the claims file, and the veteran should be 
given an opportunity to submit other evidence.  See, e.g., 
Hayre v. West, 188 F.3d 1327, 1331-32 (Fed. Cir. 1999); see 
also Murcincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also observes that an April 1997 Physical 
Evaluation Board (PEB) Proceedings report found that the 
veteran's non-obstructive CAD and COPD were not related to 
military service and precluded the veteran from performing 
all of his National Guard duties.  The PEB report indicates 
that these disorders existed prior to service (EPTS) and were 
not permanently aggravated by such service; but, except for 
the attachment of recent medical records, no rationale for 
the PEB's determination was given.  Moreover, the Board 
observes that an April 1997 opinion from the veteran's 
treating physician, D. O. K., M.D., notes, in answer to the 
question as to whether or not the veteran's disorder(s) pre-
existed his entry into the military, "that is not the case."  
Although the record shows diagnoses for CAD and COPD, it is 
silent as to the etiology of the veteran's current disorders.  
For example, the medical history portion of the August 1997 
VA disease of the heart examination report noted that the 
onset of chest pain was in April 1996 but it is not clear 
whether the veteran suffered aggravation of his disorder(s) 
while in ACDUTRA or INACDUTRA status after his discharge from 
the Army in 1974.  It is the Board's judgment that more 
administrative and medical evidence is needed to explain the 
etiology of the veteran's CAD and COPD disorders while in 
ACDUTRA after his discharge from the Army.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000) (VA's duty to assist the 
appellant in developing his claim attaches to investigation 
of all possible causes of the current disability); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court also has held that if a review of the evidence 
suggests a reasonable possibility that a claimant's disorder 
is related to an alleged incident in service, a remand for an 
examination and medical opinion is warranted.  Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  See also 38 C.F.R. § 
3.303(d) (2000).  When the medical evidence is inadequate, 
the Board is always free to supplement the record by seeking 
an advisory opinion or ordering a medical examination that 
clearly supports its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  If a review of the 
evidence shows treatment for any heart or pulmonary disorder 
in service or while on ACDUTRA and suggests a reasonable 
possibility that the claimant's heart or pulmonary disorder 
is related to a disease incurred in service or while on 
ACDUTRA in the National Guard, the RO should schedule an 
appropriate examination and request a medical opinion, which 
addresses the question of whether any current heart or 
pulmonary disorder was incurred in or aggravated by service 
or while in ACDUTRA status in the National Guard.  
38 U.S.C.A. § 5103A (West Supp. 2001).



Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the Indiana 
National Guard unit, and request that 
they certify all periods of ACDUTRA and 
INACDUTRA (weekend duty) in 1996 and 
1997.  Actual dates of ACDUTRA and 
INACDUTRA must be provided.  The RO 
should also request copies of all 
existing medical records not already of 
record for any periods of ACDUTRA or 
INACDUTRA.  All responses received from 
the Indiana National Guard should be 
associated with the claims folder.

2.  The RO should attempt to locate and 
associate the veteran's service medical 
records with the claims file.  If the 
records are not found, then the RO should 
complete the development of the evidence 
with regard to missing service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, 
and 4.29, including having the veteran 
fill out a complete NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his heart and 
pulmonary disorders since his discharge.  
After securing the necessary releases, 
the RO should attempt to obtain any 
pertinent medical reports not already of 
record and associate them with the claims 
file.

4.  After completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West Supp. 2001) and 38 C.F.R. 
§ 3.159 (Duty to Assist, 66 Fed. Reg. 
45620 (Aug. 29, 2001)).

5.  After completion of these actions, if 
it is determined that a reasonable 
possibility exists that an examination 
may substantiate entitlement to service 
connection for a heart and/or pulmonary 
disorder, the RO should schedule a VA 
examination of the veteran to clarify the 
nature, time of onset, and etiology of 
all such symptomatology.  The claims file 
and this order must be made available to, 
and be reviewed by, the examiner in 
connection with the examination.  The 
examiner should particularly review, and 
comment on any Army, ACDUTRA and 
INACDUTRA medical records pertaining to 
complaints of chest pains and on the 
April 1997 PEB report findings that his 
disorders pre-existed service and his 
treating physician's statement to the 
contrary.  All indicated tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  On the examination findings, the 
history provided by the veteran, and a 
thorough review of the file, including 
all material received pursuant to this 
remand, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any heart or pulmonary 
disorder(s) is related to the veteran's 
period of active duty, or while in 
ACDUTRA status in the National Guard.  If 
any heart or pulmonary disorder(s) is 
found to have pre-existed service, the 
examiner must opine whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder(s), 
was aggravated (worsened the pre-existing 
heart or pulmonary disorder) by active 
duty or while in ACDUTRA status in the 
National Guard.  The examiner should also 
express an opinion as to whether, and to 
what extent, any heart or pulmonary 
disorder is attributable to the veteran's 
use of tobacco products.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

6.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

7.  When the above development has been 
completed, the RO should review the 
expanded record and readjudicate the 
claim for service connection for a skin 
disorder.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 




The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




